Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.

Claim Interpretation


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by De Angelis et al. (US 20110203321 A1) referred to as ‘321 herein after.
Regarding claim 1, ‘321 discloses a downcomer for a glass forming apparatus (at least Fig 1-2), comprising:
a downcomer tube (20) comprising an inlet end for receiving molten glass and an outlet end for discharging molten glass to an inlet of a forming body (at least [0041]-[0042], see glass flow direction [Fig 3]), 
an upper heating zone, which may be defined generally by the area of heating element (21), 
a lower heating zone positioned downstream of the upper heating zone proximate the outlet end, which may be defined generally by the area of heating element (98) or alternatively thermocouple area (102); and
a lower controlled atmosphere generally defined by heating element (100) or alternatively thermocouple area (104). 
The lower controlled atmosphere enclosure defined by an enclosure, see at least a portion of lower structure in Fig 3, surrounding the downcomer pipe and a sealing flange (58) [0037], [0045].
Regarding claim 2, the lower controlled atmosphere enclosure does not have a definite structural beginning point and end point indicated in claims 1-2 thus any portion from the sealing flange (58) throughout a portion including the heating element (100) may be considered the lower controlled atmosphere of the claims and thus ‘321 discloses the lower controlled atmosphere enclosure is spaced apart from the outlet end of the downcomer tube (see at least Fig 3).
Regarding claim 3, the outlet end of the downcomer tube and the lower controlled atmosphere enclosure  as defined above are positioned within the forming body inlet (40) of the forming body (32) see Fig 1 [0027]-[0030], [0041].
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Angelis et al. (US 20110203321 A1) referred to as ‘321 herein after, as applied to above.


a transition flange (82) coupled to and encircling the downcomer tube between the upper heating zone and the lower heating zone (Fig 3);
an outer shield, casing (108), encircling the downcomer tube and connected to the transition flange and the bottom flange, the outer shield, transition flange, and bottom flange forming the lower controlled atmosphere enclosure around the downcomer tube.
‘321 does not specifically depict a bottom flange however ‘321 suggests 
[0044] As with most of glass making apparatus 10, downcomer 20 and inlet pipe 
40 are thermally insulated by insulating refractory material.  For example, 
this insulating refractory material may take the form of refractory blocks 96.  
In other embodiments the refractory material surrounding the downcomer and 
inlet pipe may be a castable refractory material.  Additionally, downcomer 20 
and inlet 40 may be heating members 98, 100 respectively.  

[0045] In addition, inlet pipe 40, and refractory blocks 96 surrounding 
the inlet pipe, may be surrounded by a second, inlet casing 108.  Because 
refractory blocks 96 are typically porous, a third atmosphere within enclosure 
108, represented by reference numeral may be controlled similar to the first 
and second atmospheres in the downcomer region and within the region surrounded 
by bellows 54.  Thus, a partial pressure of hydrogen in the third atmosphere 
may be controlled independently from the first and second atmospheres 89 and 
94. 
 
[0046] It should be emphasized that the above-described embodiments of the 
present invention, particularly any "preferred" embodiments, are merely 
possible examples of implementations, merely set forth for a clear 
understanding of the principles of the invention.  Many variations and 
modifications may be made to the above-described embodiments of the invention 
without departing substantially from the spirit and principles of the 
invention.  All such modifications and variations are intended to be included 
herein within the scope of this disclosure and the present invention and 
protected by the following claims.

Thus it would be obvious to one of ordinary skill in the art to have a flange or casing at the bottom of the lower enclosure coupled to and encircling the downcomer tube (thus 
Similarly, this may be looked at as a mere duplication of parts.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

‘321 discloses the claimed invention except for the duplication of another lower flange. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a flange, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the flange for the purpose of enclosing the refractory around the downcomer pipe in each heated section which may be controlled independently [0044]. 

Regarding claim 6, ‘321 does not disclose the bottom flange is spaced apart from the outlet end of the downcomer tube by a distance between from about 25 mm to about 75 mm.
However, ‘321 states, To prevent movement of downcomer 20 from influencing the position of 
forming body 32, the joint between the downcomer and the forming body inlet pipe is free-floating.  That is, downcomer 20 and inlet pipe 40 do not directly touch.  Instead, downcomer 20 is inserted a finite distance into the inlet pipe so that a portion 48 of downcomer 20 is positioned within inlet pipe 40 
As best shown in FIG. 3, the free tip or distal end 50 of downcomer 20 may be positioned above the average level of molten glass within the inlet, at the average level of the molten glass or below the average level of the molten glass.  Thus, if movement of the platinum system occurs, downcomer 20 is free to move within inlet pipe 40 without transferring that movement to the inlet pipe and forming body.  Similarly, because intentional movement of the forming body is sometimes necessary to balance the mass flow rate of the molten glass over the external forming surfaces of the forming body, a free-floating joint between the downcomer and the inlet allows the inlet to move (in unison with 
the forming body) without constraint by the downcomer.  This decoupling of the downcomer from the inlet pipe provides for independent movement of the downcomer from the inlet pipe. 
thus it would be obvious to one skilled in the art to determine this finite distance such that no movement is caused to the forming body and it would also be obvious to optimize said distance to balance the mass flow rate of the molten glass as taught by ‘321 [0031].
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Regarding claims 7-8,  flange (58) comprises an outer flange (66), an inner flange adjacent or including (72) which is sealed to the downcomer (20) as described regarding same flange (56) in Fig 4 regarding portion adjacent or including (72) and an expansion drum extending from the outer flange to the inner flange, the expansion drum comprising an “S” configuration, or wave or undulation (82) [0036], with an upper portion of the expansion drum sealingly coupled to the outer flange and a lower portion of the expansion drum sealingly coupled to the inner flange (see Fig 4, [0034]-[0035] and [0037]).  Fig 4 shows the flange “integrally” formed.  The claim does not require, a specific structural formation that differentiates it from ‘321.
Regarding claim 9, ‘321 does not specifically state the outer flange comprises an outer flange thickness, the inner flange comprises an inner flange thickness and the expansion drum comprises an 
Alternatively, ‘321 discloses the expansion drum, or wave or undulation [0036], allows movement without under stress on the components thus one of ordinary skill in the art would determine the thickness of the expansion drum to be thinner or a more flexible material relative to the sealed, bolted, or welded, portions disclosed by ‘321 and discussed above, such that the seals are sufficient and the expansion drum is sufficiently flexible.  One skilled in the art would also know the materials all must be sufficient to withstand the temperatures of the molten glass.
Regarding claim 10, the outer flange comprises a heat resistant alloy such as chrome, nickel, aluminum, or Haynes 214 and the inner flange and the expansion drum comprises a platinum alloy [0037].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pitbladdo (US 20060016219 A1) two heating zones, US 20110277504/ US 20030029199 other shapes and diameters
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741